PER CURIAM.
Affirmed. The trial court denied appellant’s motion for reduction, modification or *551correction of sentence as legally insufficient. We agree, as it did not allege the type of error that can be corrected pursuant to rule 3.800. Instead, appellant challenges the conditions of his confinement, which is a claim properly addressed by administrative proceedings and then, after exhaustion of administrative remedies, see Taylor v. Perrin, 654 So.2d 1019 (Fla. 1st DCA 1995), by petition for writ of habeas corpus which must be brought in the jurisdiction in which he is being held. See Harvard v. Singletary, 733 So.2d 1020 (Fla.1999).
WARNER, GROSS and TAYLOR, JJ., concur.